
QuickLinks -- Click here to rapidly navigate through this document



EXHIBIT 10.2


SEVERANCE/CHANGE OF CONTROL AGREEMENT
Patrick M. Fahey


    This Agreement dated November 21, 2000, by and between PACIFIC NORTHWEST
BANCORP and PACIFIC NORTHWEST BANK (hereinafter referred to jointly as the
"Company") and PATRICK M. FAHEY (the "Executive"):

    WHEREAS, the Executive is presently employed by the Company in the capacity
of President and Chief Executive Officer; and

    WHEREAS, the Company wishes to assure itself of continuity of management in
the event of a Change of Control of the Company, and

    WHEREAS, the Executive wishes to continue to serve the Company but desires
assurance that he will be protected in the event of termination of his
employment without cause or a Change of Control;

    NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements of the parties set forth in this Agreement, and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

    1.  Severance Benefits.  

    (a) If the Executive's employment is involuntarily terminated (other than
discharge for cause as defined below), the Executive shall be entitled to
receive, in a lump sum payable on the first day of the first calendar month
following discontinuance of his employment due to involuntary termination, a
cash payment in an amount equal to the Executive's W-2 income before salary
deferrals over the twelve (12) months preceding the month of termination,
excluding any one-time payment made to the Executive relating to the termination
of his employment under his Employment Contract with Pacific Northwest Bank
dated January 15, 1998.

    (b) If the Executive's employment is involuntarily terminated (other than
discharge for cause as defined below) before a Change of Control but after the
Board of Directors has authorized proceeding with negotiations which result in a
Change of Control, the effective date of which is on or after October 17, 2001,
the Executive shall be entitled to the severance benefits described in Paragraph
1(c), said benefits to be paid after the Change of Control actually occurs, less
any amount paid under Paragraph 1(a) hereof.

    (c) If there is a Change of Control of the Company on or after October 17,
2001, and the Executive leaves the employment of the Company, whether
voluntarily or involuntarily (other than discharge for cause as defined below),
within twelve (12) months after such Change of Control, the Executive shall
receive, in a lump sum payable on the first day of the first calendar month
following discontinuance of his employment due to a Change of Control, a cash
payment in an amount equal to two times the Executive's W-2 income before salary
deferrals over the last twelve (12) months of his employment with the Company
preceding the month in which the Change of Control occurs, excluding any
one-time payment made to the Executive relating to the termination of his
employment under his Employment Contract with Pacific Northwest Bank dated
January 15, 1998. Payment under this Paragraph 1(c) shall be reduced by any
amount paid the Executive under Paragraph 1(a), above.

1

--------------------------------------------------------------------------------

    2.  Consideration.  

    (a) The amounts paid to the Executive hereunder shall be considered
severance pay in consideration of the past services he has rendered to the
Company and in consideration of his continued service from the date hereof to
his entitlement to those payments.

    (b) Once entitled to receive severance benefits under Paragraph (1) of this
Agreement, the Executive shall have no duty to mitigate the obligation of the
Company to make severance payments due by seeking other employment. Should the
Executive actually receive compensation from any such other employment, the
payments called for hereunder shall not be reduced or offset by any such future
earnings.

    3.  Definition of "Change of Control".  A "Change of Control" of the Company
shall be deemed to have occurred as of the first day any one or more of the
following conditions is satisfied:

    (a) Any individual, corporation (other than the Company), partnership,
trust, association, pool, syndicate or any other entity or any group of persons
acting in concert becomes the beneficial owner, as that concept is defined in
Rule 13d-3 promulgated by the Securities and Exchange Commission under the
Securities Exchange Act of 1934, of securities of the Company possessing fifty
percent (50%) or more of the voting power for the election of directors of the
Company;

    (b) There shall be consummated any consolidation, merger, or other business
combination involving the Company or the securities of the Company in which
holders of voting securities of the Company immediately prior to such
consummation own, as a group, immediately after such consummation, voting
securities of the Company (or, if the Company does not survive such transaction,
voting securities of the corporation surviving such transaction) having less
than sixty percent (60%) of the total voting power in an election of directors
of the Company (or such other surviving corporation);

    (c) During any period of two (2) consecutive years, individuals who at the
beginning of such period constitute the directors of the Company cease for any
reason to constitute at least a majority thereof unless the election, or the
nomination for election by the Company's shareholders, of each new director of
the Company was approved by a vote of at least two-thirds (2/3) of the directors
of the Company then still in office who were directors of the Company at the
beginning of any such period; or

    (d) There shall be consummated any sale, lease, exchange or other transfer
(in one transaction or a series of related transactions) of all, or
substantially all, of the assets of the Company (on a consolidated basis) to a
party which is not controlled by or under common control with the Company.

    4.  Discharge for Cause.  For purposes of this Agreement, the termination of
the Executive's employment shall be deemed to have been made for cause only upon
termination as a result of:

    (a) An act of dishonesty on the part of the Executive constituting a felony
and resulting or intended to result directly or indirectly in gain or personal
enrichment of the Executive at the expense of the Company;

    (b) A deliberate act of proven fraud having a material adverse impact on the
business or consolidated financial condition or results of operations of the
Company and its subsidiaries; or

    (c) The deliberate and continuing failure to comply with applicable laws and
regulations having a material adverse impact on the business.

    5.  Termination of the Agreement.  This Agreement shall terminate if the
Executive shall voluntarily resign, retire, become permanently and totally
disabled, or die; provided, however, if the

2

--------------------------------------------------------------------------------

Executive becomes permanently and totally disabled or dies after the Board of
Directors has authorized proceeding with negotiations which result in a Change
of Control or within twelve (12) months after a Change of Control, if the
Executive is then employed by the Company, the Executive or his personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees, as the case may be, shall be entitled to
receive the Change of Control payment under Paragraph 1(c) hereof.

    6.  Effect on Other Benefits.  The arrangements called for by this Agreement
are not intended to have any effect on the Executive's participation in any
other benefits available to executive personnel or to preclude other
compensation or additional benefits as may be authorized by the Board of
Directors from time to time.

    7.  Limitations on Payments Related to Severance Benefits.  The following
apply, notwithstanding any other provision of this Agreement:

    (a) The severance benefits payable under Paragraph 1 shall not exceed an
amount that would cause it to be a "parachute payment" within the meaning of
Section 280G(b)(2)(A) of the Internal Revenue Code; and

    (b) The Company shall not be obligated to make, and the Executive shall not
be entitled to, any payment under this Agreement if such payment would
constitute a "golden parachute" payment prohibited by 12 U.S.C. 1828(k) or 12
CFR §359.0 et seq. The Company shall have no liability to the Executive under or
in relation to this Agreement should any payment be deemed a prohibited "golden
parachute" payment.

    8.  Confidentiality and Noncompetition.  

    (a)  Confidentiality.  From the date of this Agreement the Executive will
not, directly or indirectly, disclose to any third party not affiliated with the
Company, Confidential Information of the Company and its subsidiaries and
affiliates, except as to any of the Confidential Information which shall be or
become in the public domain or shall be required to be disclosed by applicable
laws or regulations, any judicial or administrative authority or stock exchange
rule or regulation. For the purposes of this Paragraph 8(a), "Confidential
Information" shall mean: (i) internal policies and procedures, (ii) financial
information, (iii) marketing strategies, (iv) customer information, and (v)
other non-public information relating to the Company's business or financial
condition.

    (b)  Noncompetition.  During the one (1) year period following a Change of
Control or a termination of Executive's employment resulting in Executive's
right to receive the severance benefit under paragraph 1(a) hereof ("Restricted
Period"), the Executive shall not engage in Competition with the Company. For
purposes of this Paragraph 8(b), "Competition" shall mean the Executive engaging
in or otherwise being a director, officer, employee, principal, agent,
stockholders, member, owner or partner of, or permitting his name to be used in
connection with the activities of any business or organization in the financial
services industry in direct competition with the Company, but shall not preclude
the Executive becoming the registered or beneficial owner of up to two percent
(2%) of any class of capital stock of any such corporation which is registered
under the Securities Exchange Act of 1934, as amended, provided the Executive
does not actively participate in the business of such corporation until
expiration of the Restricted Period.

    9.  Assignment.  

    (a)  By the Company.  This Agreement may and shall be assigned or
transferred to, and shall be binding upon and inure to the benefit of, any
successor of the Company, and any such successor shall be deemed substituted for
all purposes of the "Company" under the terms of this

3

--------------------------------------------------------------------------------

Agreement. As used in this Agreement, the term "successor" shall mean any
person, firm, corporation or business entity that at any time causes a Change of
Control as described in Paragraph 3. Notwithstanding such assignment, the
Company shall remain, with such successor, jointly and severally liable for all
its obligations hereunder.

    Except as herein provided, the Company may not otherwise assign this
Agreement.

    (b)  By the Executive.  This Agreement shall inure to the benefit of and be
enforceable by the Executive's personal or legal representatives, executors and
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amounts payable to the Executive hereunder remain
outstanding, all such amounts, unless otherwise provided herein, shall be paid
in accordance with the terms of this Agreement to the Executive's devisees,
legatee or other designee, or, in the absence of such designee, to the
Executive's estate. This Agreement is not otherwise assignable by the Executive.

    10.  Jurisdiction/Venue/Mandatory Arbitration.  Any legal action brought to
resolve disputes arising out of this Agreement, or any amendments thereto, shall
be commenced in King County Superior Court in the state of Washington and shall
be resolved in accordance with the Superior Court Mandatory Arbitration Rules
and the King County Local Rules for Mandatory Arbitration, if any, with the
parties agreeing to waive the jurisdictional limits. The decision of the
arbitrator shall be binding on the parties, and the parties waive the right of
de novo appeal from such decision.

    It is agreed that the arbitrator shall award to the prevailing or
substantially prevailing party all fees incurred by such party with regard to
such arbitration, including reasonable legal, accounting, and expert witness
fees. If the arbitrator determines that there is no prevailing or substantially
prevailing party, the reasonable legal, accounting, and expert witnesses fees
shall be the responsibility of each party.

    11.  Miscellaneous.  

    (a)  Gender and Number.  Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

    (b)  Entire Agreement.  This Agreement supersedes any prior agreements or
understandings, oral or written, between the Executive and the Company, with
respect to the subject matter hereof and constitutes the entire agreement of the
parties with respect thereto.

    (c)  Modification.  This Agreement shall not be varied, altered, modified,
canceled, changed or in any way amended except by mutual agreement of the
parties in a written instrument executed by the parties hereto or their legal
representatives.

    (d)  Severability.  In the event any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, the remaining
provision of this Agreement shall be unaffected thereby and shall remain in full
force and effect.

    (e)  Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.

    (f)  Tax Withholding.  The Company may withhold from any benefits payable
under this Agreement all federal, state, city or other taxes as may be required
pursuant to any law or governmental regulation or ruling.

    (g)  Beneficiaries.  The Executive may designate one or more persons or
entities as the primary and/or contingent beneficiaries of any amounts to be
received under this Agreement. Such

4

--------------------------------------------------------------------------------

designation must be in the form of a signed writing acceptable to the Board or
the Board's designee. The Executive may make or change such designation at any
time.

    (h)  Governing Law.  To the extent not preempted by federal law, the
provisions of this Agreement shall be construed and enforced in accordance with
the laws of the state of Washington.

    IN WITNESS WHEREOF, the Executive and the Company have executed this
Agreement, as of the day and year first above written.

    PACIFIC NORTHWEST BANCORP
 
 
By:
 
/s/ STEPHEN M. WALDEN

--------------------------------------------------------------------------------


 
 
/s/ PATRICK M. FAHEY

--------------------------------------------------------------------------------

PATRICK M. FAHEY

5

--------------------------------------------------------------------------------



QuickLinks


SEVERANCE/CHANGE OF CONTROL AGREEMENT Patrick M. Fahey
